DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33-37, 41-44 and 47-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johns et al. (U.S. Pre-Grant Publication No. 2010/0008759), hereinafter “Johns”.

As per claim 33, Johns discloses a component for a turbine engine, which generates a hot gas flow, and provides a cooling fluid flow, comprising: a wall separating the hot gas flow from the cooling fluid flow and having a heated surface along which the hot gas flows and a cooled surface facing the cooling fluid flow (see annotated figure 2a below); and at least one cooling hole (202, 204, 206, 208, 210, collectively; figure 2a) comprising at least one inlet at the cooled surface (see annotated figure 2a below) and at least one outlet (218) at the heated surface (as shown; figure 2a), at least one connecting passage (202, 204, 206, 208, 210, collectively; figure 2a) extending between the at least one inlet and the at least one outlet (as shown; figure 2a), with an impingement cavity (204) formed in the at least one connecting passage (as shown; figure 2a), the at least one connecting passage including a first portion upstream of the impingement cavity (see annotated figure 2a below) and a second portion (208, 210, 214, 218, collectively) downstream of the impingement cavity having an inverse (208, 210, 214, 218, collectively) with a converging section (208) having a cross-sectional area that decreases toward the at least one outlet (as shown; figure 2a).


    PNG
    media_image1.png
    461
    792
    media_image1.png
    Greyscale

As per claim 34, Johns discloses the component of claim 33, and further discloses wherein the impingement cavity defines a turn located between the first portion and the second portion (as shown; figure 2a).
As per claim 35, Johns discloses the component of claim 34, and further discloses wherein the turn further defines a stagnation zone (the turn caused by stagnation as shown; figure 2a).
As per claim 36, Johns discloses the component of claim 34, and further discloses wherein the first portion has a first cross-sectional area defining a first centerline and the second portion has a second cross-sectional area defining a second centerline and the turn is an angle greater than 70 degrees formed between the first and second centerline (see annotated figure 2a above).
(shown to be linear, i.e., also curvilinear; figure 2a).
As per claim 41, Johns discloses the component of claim 34, and further discloses wherein the first portion comprises a primary diffusing section terminating at the turn (see annotated figure 2a above).
As per claim 42, Johns discloses the component of claim 41, and further discloses wherein the inverse diffusing section (206, 208) is a secondary diffusing section located downstream of the impingement cavity (as shown; figure 2a).
As per claim 43, Johns discloses the component of claim 42, and further discloses wherein the secondary diffusing section defines the at least one outlet (located at 206; figure 2a).
As per claim 44, Johns discloses the component of claim 33, and further discloses wherein the inverse diffusing section includes a diverging section having a cross-sectional area that increases at the at least one outlet (diverging at diverging portion 214; figure 2a).
As per claim 47, Johns discloses the component of claim 33, and further discloses wherein the wall further comprises a thickened wall portion through which the connecting passage extends (the wall is a wall having a thickness which the connecting passage extends, i.e., a thickened wall; figure 2a).
As per claim 48, Johns discloses a component for a turbine engine, which generates a hot gas flow, and provides a cooling fluid flow, comprising: a wall separating the hot gas flow from the cooling fluid flow and having a heated surface along which the hot gas flows and a cooled surface facing the cooling fluid flow (see annotated figure 2a below); and at least one cooling hole (202, 204, 206, 208, 210, collectively; figure 2a) comprising at least one inlet at the cooled surface (see annotated figure 2a below) and at least one outlet (218) at the heated surface (as shown; figure 2a), at least one connecting passage (202, 204, 206, 208, 210, collectively; figure 2a)  extending between the at least one inlet and the at least one outlet (as shown; figure 2a), the at least one connecting passage comprising: a first portion extending in a first direction having a first cross-sectional area defining a first centerline (see annotated figure 2a), a second portion (208, 210, 214, 218, collectively) extending in a second direction different than the first direction and having a second cross-sectional area defining a second centerline (see annotated figure 2a), a turn located between the first portion and the second portion and defining an impingement cavity (as shown; figure 2a), a diffusing section located in the first portion with the first cross-sectional area increasing in the first direction toward the turn (see annotated figure 2a).

    PNG
    media_image2.png
    461
    792
    media_image2.png
    Greyscale


As per claim 49, Johns discloses the component of claim 48, and further discloses wherein the first centerline is a curvilinear centerline (shown to be linear, i.e., also curvilinear; figure 2a).
(see annotated figure 2a above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johns in view of Harding (U.S. Pre-Grant Publication No. 2017/0298823).

As per claims 38 and 51, Johns discloses the component of claims 34 and 48. While Johns does not explicitly disclose wherein the impingement cavity is a disc-shaped impingement cavity, it teaches an impingement cavity having a circular cross-section that generates turbulence (paragraph [0028]). Harding is an analogous prior art in that it deals with cooling passages in an airfoil wall. Harding teaches an impingement cavity having a disc-shape (circular collection chamber 58; figures 3, 4). Harding teaches the disc shaped impingement cavity is used to maximize the effect of the impingement cooling on the wall to generate as much turbulence as possible in the collection chamber to aid cooling effectiveness (paragraph [0069]). Therefore, in order to improve cooling and further generate more turbulence, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Johns’ impingement cavity to incorporate Harding’s disc shaped impingement cavity because (paragraph [0069]).

Claims 45, 46 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johns in view of Sreekanth et al.(U.S. Pre-Grant Publication No. 2017/0114646), hereinafter “Sreekanth”.

As per claims 45, 46 and 52, Johns discloses the component of claim 33. Johns does not explicitly disclose wherein at least one of the first portion or the second portion define multiple branches of the connecting passage (claim 45) and wherein at least one of the at least one outlet or the at least one inlet is multiple outlets or multiple inlets (claims 46 and 52).
Sreekanth is an analogous prior art in that it deals with cooling passages in a turbine component. Sreekanth teaches that having more than one upstream path in a cooling passage increases the surface area of the upstream path resulting in improved convection cooling within the upstream paths (paragraph [0032], figures 7-9). Therefore, in order to improve convectional cooling, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Johns’ first portion to include multiple branches or multiple inlets because as Sreekanth teaches, having more than one upstream path in a cooling passage increases the surface area of the upstream path resulting in improved convection cooling within the upstream paths (paragraph [0032], figures 7-9).


Allowable Subject Matter
Claims 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.

Claim 39 contains allowable subject matter wherein the disc-shaped impingement cavity comprises a biconcave disc shape with a depressed portion.
No prior art of record sufficiently teaches a biconcave disc shaped impingement cavity with a depressed portion. Parent application 15/898,703, now U.S. Patent No. 10,975,704 was allowed for the same reason.
Claim 40 also contains allowable subject matter by virtue of its dependency on claim 39. 
40. The component of claim 39, wherein the first portion of the at least one connecting passage intersects the disc-shape impingement cavity beyond a diameter of the depressed portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745